UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6526


PETER LIOUNIS,

                     Petitioner - Appellant,

              v.

ROBERT HUDGINS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00092-GMG)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Liounis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter Liounis, a federal prisoner, appeals the district court’s order accepting the

magistrate judge’s recommendation and denying relief on Liounis’ 28 U.S.C. § 2241

petition in which he sought to challenge his convictions and sentence by way of the savings

clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his convictions

and sentence in a traditional writ of habeas corpus under § 2241 if a § 2255 motion would

be inadequate or ineffective to test the legality of his detention. Here, the district court

correctly determined that Liounis may not challenge the validity of his convictions and

sentence through a § 2241 petition, as the conduct for which he was convicted remains

criminal, In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), and he failed to identify a

retroactive change in the substantive law affecting his sentence, United States v. Wheeler,

886 F.3d 415, 429 (4th Cir. 2018). Accordingly, we affirm for the reasons stated by the

district court. Liounis v. Hudgins, No. 3:20-cv-00092-GMG (N.D.W. Va. Mar. 23, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2